Plaintiff-landlord sues to recover the difference between the rent reserved in the lease and the rent received upon reletting after the tenant had abandoned the premises. Order granting plaintiff’s motion for summary judgment and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. We do not share the view expressed by the learned Special Term that paragraphs 17 and 18 of the lease, relating to the right of the landlord to relet the premises upon its abandonment by the tenant, are inconsistent. They deal with different contingencies and are reconcilable. The right given to the landlord under paragraph 18 to “ re-let the demised premises ” includes the right to relet any portion thereof. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.